Name: Decision No 3/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part, of 30 November 1998 adopting the terms and conditions for the participation of Latvia in a Community programme in the field of culture
 Type: Decision
 Subject Matter: European construction;  Europe;  culture and religion
 Date Published: 1999-01-12

 Avis juridique important|21999D0112(02)Decision No 3/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part, of 30 November 1998 adopting the terms and conditions for the participation of Latvia in a Community programme in the field of culture Official Journal L 006 , 12/01/1999 P. 0007 - 0009DECISION No 3/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part of 30 November 1998 adopting the terms and conditions for the participation of Latvia in a Community programme in the field of culture (1999/13/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part, and in particular Article 109 thereof (1),Whereas, according to Article 109 of the said Europe Agreement, Latvia may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of culture and the terms and conditions for the participation of Latvia in the activities referred to in the said Article are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Latvia shall participate in the Community programme Raphael according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the programme.Article 3 This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 30 November 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 26, 2. 2. 1998, p. 1.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF LATVIA IN THE PROGRAMME RAPHAEL 1. Latvia shall participate in all activities of the programme Raphael (hereinafter called 'the programme`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (the Raphael programme).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Latvia shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. To ensure the Community dimension of the programme, transnational projects and activities proposed by Latvia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programme.4. Latvia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Latvia will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programme moving between Latvia and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programme pursuant to Decision No 2228/97/EC (Article 10), the participation of Latvia in the programme will be continuously monitored on a partnership basis involving Latvia and the Commission of the European Communities. Latvia will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 7 of Decision No 2228/97/EC, Latvia will be invited to any coordination meetings on questions concerning the implementation of this Decision prior to the regular meetings of the Programme Committee. The Commission will inform Latvia about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme will be one of the official languages of the Community.ANNEX II FINANCIAL CONTRIBUTION OF LATVIA TO RAPHAEL 1. The financial contribution of Latvia will cover:- financial support from the programme to Latvian participants,- supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Latvia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by Latvian beneficiaries will not exceed the contribution paid by Latvia, after deduction of the supplementary costs of an administrative nature.Should the contribution paid by Latvia to the general budget of the European Communities, after deduction of supplementary costs of an administrative nature, be higher than the aggregated amount of subsidies or other financial support received by Latvian beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Latvia.3. Latvia's annual contribution will be of ECU 14 561 per year from 1998. From this sum, an amount of ECU 953 per year will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Latvia's participation.4. The Financial Regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Latvia.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Latvia a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Latvia will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Latvia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 %.5. Latvia shall pay the cost of its participation in the programme and the supplementary administrative costs referred to in paragraph 3 from its national budget.